Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

101 SUMMARY ANALYSIS:

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining one or more social community servers for the posting based on the information and the profile data, which is a mental process. The limitation listed in the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)

A human can determine one or more social community servers for the posting based on the information and the profile data.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract 

101 DETAILED ANALYSIS:
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.”

Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter?
Yes. Independent claim 1 recites a method, independent claim 9 recites an apparatus, claim 9 recites a system and claim 16 recite a method.

Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea?
Yes. The claim(s) recite(s) method for “determine one or more social community servers for the posting based on the information and the profile data” this is a mental process. This limitation of the independent claims is a process that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). A human can based on observations determine one or more social community servers for the posting based on the information and the profile data. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52.

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application?
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea. 
The claim(s) 1, 9 and 17 recites the additional elements of processors, memory coupled with the processors, which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(f) and 2106.05(h)(iv).
Furthermore, the claim recites the additional elements of, “obtaining information for posting…; based on the information and the profile data, altering a format of first post…; providing instructions to post…;” is an insignificant extra solution activity (2106.06(g)).


Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception?

No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements.

As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of processors, memory, computer-readable medium, are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations, “obtaining information…”, to receive and store information, and “providing instructions to post…” is to display results, is well-understood, routine and conventional.  “altering a format…” is an insignificant extra solution activity as taught by the prior art, is well-understood, routine and conventional.

Claims 9 and 16 are independent claims reciting similar limitations therefore rejected similarly.

Claims 2-8, 10-15 and 17-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “wherein the information comprises query.” (Claim 2), “wherein: the first post with the altered format is displayed as a survey associated with the query” (claim 3), “further comprising: obtaining…; generating…; providing…” (Claim 4), “…further altering the format…” (Claim 5), “based on the emotional level…” (Claim 6), “based on the emotional level…” (Claim 7).  The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.
Claims 5 and claim 6, claim 7 and claim 8 recite “determining…;” These limitation recitation are abstract idea which can be performed mentally, therefore are construed to be mental steps.

Claims 9-20 are similar to claims 1-8 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2011/0047229) in view of Rathod (US 2016/0255139)

1. Sinha teaches, An apparatus comprising: 
a processor; and a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations (FIG 2A: 102, 202; FIG 2b- the social media gateway in the user computer) comprising: 
obtaining information for posting on a plurality of social community servers, wherein profile data for a user is accessible by each of the plurality of social community servers (Paragraph 36 – teaches information (messages) and a profile data for user, because a site like Facebook requires a profile when created, and each social media network would have a profile of its own, these profiles are accessible by the sites they are created on; furthermore as can be noted, the family profile data, in view of BRI would include all profile data that is associated with the user, including user profile data, which is accessible by the Social Media network AP1 from the social media network); 
based on the information and the profile data, altering a format of a first post so that the format thus altered is different from the format of at least one other post; and providing instructions to post the first post with the altered format (paragraphs 4, 31, 35 & 39 – teaches altering formats, to and from social netowrks).
Sinha teaches based on the information and the profile data, gathering messages from the social media network (Paragraph 36), Sinha further teaches, based on the information “message” sending replies to recipients on different social media networks based on the identity of the recipients (Paragraph 40)
Sinha does not explicitly teach or disclose, based on the profile data, determining one or more of the social community servers for the posting.
However, Rathod teaches, based on the profile data, determining one or more of the social community servers for the posting (Paragraphs 2 & 26– teaches utilizing profile data for enabling activities, actions, events transactions, communication and collaboration).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Sinha’s invention to explicitly include the concept of utilizing profile data to connect send messages or other members as taught by Rathod, because both Sinha and Rathod are in same field of endeavor of social media communications and collaborations, and by utilizing the profile data and messaing would further enhance Sinha’s filter by allowing to filter by profiles or profile types that the user should or should not communicate with (Paragraph 31 & 32, Sinha).

2.  Sinha and Rathod teach, The apparatus of claim 1, wherein the information comprises a query (paragraph 36 – message is a query, as well as other queries gathered by social media gateway, Sinha).

3. Sinha and Rathod teach, The apparatus of claim 2, wherein the first post with the altered format is displayed as a survey associated with the query (paragraph 263, 287 & 320 – managing and providing survey forms, Rathod).

4. Sinha and Rathod teach, The apparatus of claim 1, the operations further comprising: obtaining a plurality of responses to the first post with the altered format; based on the plurality of responses to the first post with the altered format, generating an aggregate response; and providing the aggregate response to a display of a mobile device associated with the user (Paragraphs 37-39, Fig 2B:216 – teaches aggregating responses and providing them to be displayed, Sinha).

5. Sinha and Rathod teach, The apparatus of claim 1, the operations further comprising: determining whether the information comprises an event notification associated with a location of the mobile device of the user; and based on the information comprising an event notification associated with the location of the mobile device of the user, further altering the format of the first post with the altered format (Paragraph 37-39 teaches formatting messages to and from social media sites, Sinha, in combination with, Abstract, Paragraphs 62, 63 & 254– teaches formatting data based on locations and events, Rathod). 


8. Sinha and Rathod teach, The apparatus of claim 1, wherein the determining one or more of the social community servers for the posting is further based on an appointment of an electronic calendar of a member of the plurality of social community servers (paragraph 171, 477 accessing and writeing messages based on calendar, date and time ranges, Rathod).

Claims 9 and 16 are similar to claim 1 hence rejected similarly.
Claims 10 and 20 are similar to claim 8 hence rejected similarly.
Claim 12 is similar to claim 3 hence rejected similarly.
Claims 13 and 17 are similar to claim 4 hence rejected similarly.
Claim 18 is similar to claim 5 hence rejected similarly.

Claims 6, 7, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2011/0047229) in view of Rathod (US 2016/0255139) further in view of Mukherjee et al. (US 2020/0053035)

All the limitations of claim 1 are taught above.
6. Sinha and Rathod do not teach or disclose, The apparatus of claim 1, 
determining whether the information comprises a statement; based on the information comprising a statement, determining an emotional level of the statement; and based on the emotional level of the statement reaching an emotional threshold level, sending an alert to a mobile device of the user.
(Fig 6:604, 606, 608).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow the combination of Sinha and Rathod inventions to include the concept of utilizing emotional data to send alerts taught by Mukherjee, because both Sinha, Rathod and Mukherjee are in same field of endeavor of social media communications and collaborations, and by utilizing emotional data from the messages would further enhance Sinha’s filter by allowing to filter by emotional state user and thereby help in determining if a user should be in contact with the each other (Paragraph 31 & 32, Sinha).

All the limitations of claim 1 are taught above.
7. Sinha and Rathod do not teach or disclose, determining whether the information comprises a statement; based on the information comprising a statement, determining an emotional level of the statement, wherein the emotional level is based on keywords in the statement; and based on the emotional level of the statement reaching an emotional threshold level, sending an alert to a mobile device of the user.
However, Mukherjee teaches, determining whether the information comprises a statement; based on the information comprising a statement, determining an emotional level of the statement, wherein the emotional level is based on keywords in the statement; and based on the emotional (Fig 6:604, 606, 608).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow the combination of Sinha and Rathod inventions to include the concept of utilizing emotional data to send alerts taught by Mukherjee, because both Sinha, Rathod and Mukherjee are in same field of endeavor of social media communications and collaborations, and by utilizing emotional data from the messages would further enhance Sinha’s filter by allowing to filter by emotional state user and thereby help in determining if a user should be in contact with the each other (Paragraph 31 & 32, Sinha)
Claim 11 is similar to claim 7 hence rejected similarly.
Claims 15 and 19 are similar to claim 6 hence rejected similarly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Amresh Singh/
Primary Examiner, Art Unit 2159